Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered January 9, 1992, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to a term of 12 years to life, unanimously affirmed.
Evidence at the suppression hearing was that the police noticed defendant and his companion walking quickly down the street and looking over their shoulders before turning the corner. Immediately thereafter a person told the officers that he had just been robbed at gunpoint by two persons who, like those just observed by the officers, were wearing hooded sweatshirts with the hoods up, and complainant pointed to the corner the two had turned. The officers intercepted defendant and his companion when they reached the next corner. One of the officers identified himself, instructed defendant to stop and, seeing one of defendant’s hands in his pocket and the other in his waistband, ordered him to raise his hands. The defendant hesitated in complying. The officer then patted defendant down, felt the butt of a gun, and removed it from beneath his sweatshirt. The complainant arrived on the scene immediately thereafter and identified defendant and his companion as the robbers. The entire sequence of events took only a few minutes. Such evidence was sufficient to show, at the very least, that the officers had a reasonable suspicion that defendant and his companion had just committed a robbery with a gun, justifying the frisk, and the weapon was properly admitted (see, People v Klass, 55 NY2d 821; People v Martinez, 80 NY2d 444, 448).
We have reviewed defendant’s argument that the sentence imposed is excessive, and, in view of his history of violent crime, find no abuse of sentencing discretion. Concur—Sullivan, J. P., Carro, Wallach and Asch, JJ.